Title: To Thomas Jefferson from William C. C. Claiborne, 12 August 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Natchez August 12th, 1803.
          
          I have only time by this days mail, to acknowledge the Receipt of your agreeable favors of the 17th and 18th of July, and to add, that I will with all possible dispatch, give you all the Information I can acquire, in relation to the Province of Louisiana. 
          I pray you Sir, to receive my sincere congratulations on the success of Mr. Monroe’s mission;—The Island of Orleans and the extensive Province of Louisiana, are valuable acquisitions;—the tranquility and security of all the Western Country, are now secured to an incalculable distance of time, and the welfare of the United States greatly promoted. 
          I shall with great pleasure postpone my Journey to Tennessee, and will hold myself in readiness, to embark for Orleans, immediately on receiving Orders. 
          To be appointed on the part of my Government, to receive the Island of Orleans, the Province of Louisiana, & the public property, archives &c, I should esteem the highest honor which could be confer’ed upon me, and I know of no mission which would be so grateful to my feelings.— 
          I do suppose that three Companies from Fort Adams would be amply sufficient to take care of the Fortifications &c.— 
          With sentiments the most respectful: I have the honor to subscribe myself—Your faithful friend & Mo: Obt Servt. 
          
            William C. C. Claiborne
            
          
        